DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to the Applicant’s response filed 12/23/2020 claims 1-16, 23, 25-27 are pending and claims 17-22, and 24 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 20100167253) in view of Miller et al. (US 20150079565) in view of Samosky (US 20130323700), in view of Tepper (US 20140011173), in view of Will (US 20150356891).
In regards to claim 1, Ryan discloses, “A system for surgical training, comprising: a surgical training tool (Fig. 2 the surgical training device and its setup), the surgical training tool (fig. 2 drawing label 4 the laparoscopic tool) including one or more fiducials (para. 13-14 the tracking system, 6, picks up the instrument movement, 4, the definition of fiducial is some object in the field of vision, in this case the tips of the tools would be the fiducial); a support structure for receiving the surgical training tool to constrain manipulation of the surgical training tool within a volume (para. 13 the instrument going into a body, 3, a panel of flexible material where the instrument is inserted, this will be taken as the support structure because it is a panel that holds the instrument in the same place); at least two off-tool detectors configured to detect the position of the one or more fiducials within the volume (para. 14-15 two cameras, 6, used to track the movement of the instrument); at least one processor in communication with the at least two off-tool detectors (para. 14-15 the tracking tool will get image data and then create a model using a computer, a computer contains a processor to analyze the data); a tool path generated by the at least one processor based on the detected position of the one or more fiducials (para. 14-16 image data is taken and analyzed by the computer and how the image data is of the movement of the tools, Fig. 4 the flow chart of the result analysis); a virtual rendering of the surgical training tool in a virtual operative environment (para. 16 how a virtual image of the background and instrument is created), the virtual rendering of the surgical training tool being visually observable via a display device (para. 16-17 the virtual background and tool and the information is displayed on a display), an operative task being performed within the virtual operative environment utilizing the virtual surgical training tool presented by the display device (para. 16-18 the virtual display shows the different movements of the instruments including when different actions are performed on the model and that it is tracked), the virtual surgical training tool being manipulated based on the tool path (para. 16-18 the virtual display shows the different movements of the instruments including when different actions are performed on the model and that it is tracked); and [a] task path generated by the at least one processor based on the tool path (para. 16-18 the tracking system of the instrument is used to track the different movements of the instrument as well as having a processing function to process and interpret the different locations of the tools motions and positions and displaying the location on the display), the at least one task path describing a path of the virtual surgical training tool in the virtual operative environment (para. 18 the different tasks are preformed and then recorded, the task path would be the virtual embodiment of the tracked position of the tools), the at least one task path including position coordinates of the virtual surgical training tool relative to position coordinates of one or more structures being operated on by the virtual surgical training tool in the virtual operative environment over time (para. 15 the data and image movement and position of the physical model are all sent to the computer, the system is able to track the three-dimensional positon of the tool, this three-dimensional position would inherently be the coordinates of where the tool is in a space),” but fails to disclose, “at least one time, space, and event based task path,” and “the at least one task path further including time-indexed events based on the tool path, wherein the time-indexed events include performed operative tasks and detected errors indicated with markings at respective x, y, and z coordinates relative to time on the at least one task path in addition to a plot of the position coordinates of the virtual surgical training tool relative to the position coordinates of one or more structures being operated on by the virtual surgical training tool in the virtual operative environment over time, wherein the time-indexed events include at least a first event and a (para. 66 a performance model for each of the different surgical trainings that is created based on the zones of accuracy, path of the tool, and the position of the tool over time),” and “the at least one task path further including time-indexed events based on the tool path (para. 45 the different types of graphs that are displayed in figure 2A which also include the position of the tool over time or throughout the stages of the training exercise as shown in drawing label 208, para. 66 the position of the tool over time), wherein the time-indexed events include performed operative tasks and detected errors (para. 48 the system is able to identify when the system is detected to be when the tool is in a zone of accuracy or inaccuracy, wherein being in the zone of inaccuracy would be considered an error, the zone or accuracy would be the correct operative task is being performed, fig. 2A drawing label 208 shows the angles of approach of the tool in a particular stage of the surgery, further para. 45 the line graph shows angle of approach and the line graph helps provide if the stage was done accurately or inaccurately) wherein the time-indexed events include at least a first event and a second event (para. 45 system captures the time to complete different stages of the training module, the system is able to collect information of the different stages over-time, each stage would be considered to be the time-indexed event), wherein a first time interval for the first event requires a first set of spatial boundaries for the at least one task path and a second time interval (para. 46- 48 the system for each stage will contain zones of accuracy and inaccuracy, the zones of accuracy and inaccuracy are shown in figure 2B drawing label 224, these zones can be different for each stage, para. 50-51 discuss the zones of accuracy and how they are set and captured), and wherein a first error threshold is established for the first time interval and a second error threshold is established for the second time interval (para. 46-48 the system sets up a zone of accuracy and inaccuracy, wherein being outside the zone of accuracy, and in the zone of inaccuracy would be an error).”  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have combined the setting up spatial boundaries to determine if the tool is in the correct or incorrect location, as taught by Miller, with the surgical training device, disclosed by Ryan, for the purpose of creating a training device that allows users to practice medical procedures and identifying errors made throughout different stages of the medical procedure. Ryan and Miller fail to disclose, “detected errors indicated with markings at respective x, y, and z coordinates relative to time on the at least one task path in addition to a plot of the position coordinates of the virtual surgical training tool relative to the position coordinates of one or more structures being operated on by the surgical training tool in the virtual environment over time.”  Samosky teaches, “[wherein the trajectory] indicated with markings at respective x, y, and z coordinates relative to time on the at least one task path (fig. 14A and 14B shows graphs of the needle trajectory, para. 74 the needle trajectory is tracked specifically the x, y, z position over time, the information can includes graphing all kinds of needle movements, the points are plotted errors and correct points together).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the trajectory (para. 109 the system identifies the number of errors, the time the tool was in an error zone, Fig. 9A drawing label 1481 discusses the needle being tracked based on position, it is understood that the system identifies the tool position error over time).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined identifying the amount of time the tool was creating an error, as taught by Tepper, with the laparoscopic training system of Ryan, for the purpose of creating a laparoscopic training system that can provide a user with feedback on where they made errors throughout the surgical procedure and where they deviated.  Furthermore, Ryan, Miller, Samosky, and Tepper, fail to disclose, “in addition to a plot of the position coordinates of the virtual surgical training tool relative to the position coordinates of one or more structures being operated on by the surgical training tool in the virtual environment over time.” Will teaches identifying, tracking and storing the 3D location of a model and tool (para. 42-44 discusses the tool path and the virtual device are tracked based on their 3D location, para. 53 discusses the coordinate system and the mapping of the model, Fig. 5 and 6 show the model and the tool in 3D space and their perspective coordinate planes).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined tracking the location of the tool and the simulated body for surgical procedures, as taught by Will, with the modified surgical training system of Ryan, for the purpose of creating a training system which presents a graphical 
In regards to claim 2, the modified system of Ryan discloses the above mentioned, but fails to disclose, “wherein the detected errors include one or more of: a dropped object, a misaligned cut, or a deviation beyond a spatial threshold.”  Miller teaches, “wherein the detected errors include one or more of: a deviation beyond a spatial threshold (para. 48 system is able to recognize when an instrument is located in a zone of inaccuracy which would be beyond the spatial threshold of the zone of accuracy, inherently if the tool is located in the zone of inaccuracy then that would be considered an error).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having spatial boundaries to determine if the tool is in the correct or incorrect location, as taught by Miller, with the modified surgical training system disclosed by the modified system of Ryan, for the purpose of creating a training device that allows users to practice medical procedures and identifying errors made by having the tool in the incorrect location.
In regards to claim 3, the modified system of Ryan discloses the above mentioned, but fails to disclose, “wherein the at least one processor is further configured to: assess the performance of the operative task based upon the at least one task path by evaluating time-indexed events within a time interval for the operative task to determine performance or non-performance of events required by the operative task and based on an error threshold for the operative task.”  Miller teaches, “wherein the at least one processor is further configured to: assess the performance of the operative task based upon the at least one task path by evaluating time-indexed events within a time interval for the operative task to determine performance of events required by the operative task and based on an error threshold for the operative task (para. 80-81 providing a performance metric regarding different alerts regarding improper movement before or after the entirety of the training surgery is complete, the report would include information about the action in the particular state of the surgery, including the location of the tool over time).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined reporting spatial errors over time, as taught by Miller, with the surgical training system of claim 1, as disclosed by Ryan, for the purpose of creating a training device that allows users to practice medical procedures and identifying errors made by having the tool in the incorrect location at given stages of a surgery.
In regards to claim 4, the modified system of Ryan discloses the above mentioned, but fails to disclose, “wherein the assessment is performed continuously or periodically.”  Miller teaches, “the assessment is performed continuously (para. 80-81 system evaluates how the user is performing a given procedure overtime throughout different states and can provide an alert of improper movement while the person is performing the procedure or after, this inherently mans the assessment is being performed continuously).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the continuous assessment, as taught by Miller, with the surgical training system disclosed by the modified system of Ryan, for the purpose of creating a training device that allows users to practice medical procedures while identifying errors continuously and providing feedback on those errors.
In regards to claim 5, Ryan discloses, “The system of claim 3, wherein the assessment is performed after the performance of the operative task (para. 16 the performance of a user is scored using the exact number of measures taken during a task)
In regards to claim 6, the modified system of Ryan discloses the above mentioned, but fails to disclose, “further comprising: a storage medium configured to store the at least one task path or a recording of the virtual surgical training tool being manipulated within the virtual operative environment.”  Miller teaches, “further comprising: a storage medium configured to store the at least one task path or a recording of the virtual surgical training tool being manipulated within the virtual operative environment (para. 40-41 discussing how the system contains a cloud which is able to store the performance data of each training exercise or procedure, further para. 93 states this includes storing different model videos of a tool performing a procedure and how it should be performed).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined storing a task path, as taught by Miller, with the surgical training system disclosed by the modified system of Ryan, for the purpose of creating a training device that allows users to view previous trainings and ultimately view improvement over time. 
In regards to claim 10, Ryan discloses, “The system of claim 1, wherein the surgical training tool comprises a laparoscopic tool or a model of a laparoscopic tool (para. 27 the system will use any standard surgical instrument, Fig. 1 label 4 the laparoscopic tool).”
In regards to claim 11, Ryan discloses, “The system of claim 1, wherein the at least two off-tool detectors include two or more cameras configured for stereoscopic imaging (para. 14 the two cameras, 6, for capturing the tool, para. 16 the tracking system taking three-dimensional data of the image, meaning the images taken have depth meaning that it is stereoscopic imaging).”
In regards to claim 12, Ryan discloses, “The system of claim 1, wherein the at least two off-tool detectors are positionable relative to the support structure (Fig. 2, para. 14 the camera positioned so that the model and the instruments are in the field of view and is adjusted, further the support structure is the base where the tools are inserted through, the camera is able to view the top of the structure therefore relative to the support structure).”
In regards to claim 13, the modified system of Ryan discloses the above mentioned, but failed to disclose, “wherein the support structure is collapsible or capable of being disassembled.”  The examiner had taken Official Notice in the previous office action dated 5/9/2018, that both the concepts and advantages of the support structure being collapsible or capable of being disassembled were old and well known to the person of ordinary skill in the art at the time of effective filing of the invention to modify the modified system of Ryan by incorporating a base that can be disassembled for the purpose of creating training device that is more portable.   Since the applicant did not traverse the officially noted facts by specifically pointing out supposed errors, the officially notice facts are taken in the rejection dated 5/9/2018 are now considered admitted prior art.  See MPEP § 2144.03(C).
In regards to claim 14, the modified system of Ryan discloses the above mentioned, but failed to disclose, “further comprising: a portable container configured to store the support structure, the surgical training tool, and the at least two off-tool detectors.”  The examiner had taken official notice in the previous office action dated 5/9/2018 that both the concepts and advantages of a portable container configured to store the support structure, the surgical training tool, and the at least two off-tool detectors were old and well known in the art at the time of filing to modify the modified system of Ryan by incorporating a storage container for the purpose of creating a training device that has a convenient way to transport and hold all the pieces of the training device.  Since the applicant did not traverse the officially noted facts by 
In regards to claim 15, Ryan discloses, “The system of claim 1, wherein the one or more fiducials include one or more traceable recognizable features included in the surgical training tool (para. 13-14 the tracking system, 6, picks up the instrument movement, 4, the definition of fiducial is some object in the field of vision, in this case the tips of the tools would be the fiducial, the tips of the tools would be the recognizable features in the surgical tool).”
In regards to claim 16, Ryan discloses, “The system of claim 1, further comprising: at least a second surgical training tool (para. 27 a user may insert instruments, this would mean a second surgical tool is used), the second surgical training tool including one or more fiducials (para. 13 the instrument going into a body, Fig. 2 label 3 a panel of flexible material where the instrument is inserted, this will be taken as the support structure because it is a panel that holds the instrument in the same place), wherein the at least two off-tool detectors are further configured to detect the position of the one or more fiducials of the second surgical training tool within the volume  (para. 14-15 two cameras, 6, used to track the movement of the instrument); a second tool path generated by the at least one processor based on the detected position of the one or more fiducials of the second surgical training tool (para.  14-16 the image data is taken and analyzed by the computer and how the image data is of the movement of the tools, Fig. 4 showing the flow chart of the result analysis); and a virtual rendering of the second surgical training tool in the virtual operative environment, the second virtual surgical training tool being manipulated based on the second tool path (para. 18 the tool is moved and different interactions are seen with based on the action being performed)
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 20100167253) in view of Miller et al. (US 20150079565) in view of Samosky (US 20130323700), in view of Tepper (US 2014011173), as applied to claim 1 above, in further view of Van Dinther (US 20130046523).
In regards to claim 7, the modified system of Ryan discloses the above mentioned, but fails to disclose, “further comprising: a communication link configured to transfer the at least one task path or a recording of the virtual surgical training tool being manipulated within the virtual operative environment to a remote server for assessing the performance of the operative task based upon the task path or the recording of the virtual surgical training tool being manipulated within the virtual operative environment.”  Van Dinther teaches, “further comprising: a communication link configured to transfer the at least one task path or a recording of the virtual surgical training tool being manipulated within the virtual operative environment to a remote server for assessing the performance of the operative task based upon the task path or the recording of the virtual surgical training tool being manipulated within the virtual operative environment (para. 60 and 153 the information is accessed from a remote site to be reviewed through the connection of the internet).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the access to the saved information or real-time data over the internet, as taught by Van Dinther, with the modified system of Ryan, for the purpose of creating a training device that allows for information to be saved and viewed by another person in a different location.
In regards to claim 8, the modified system of Ryan discloses the above mentioned, but fails to disclose, “further comprising: a web portal observable on the display, the web portal including one or more access links to the virtual rendering of the surgical training tool in the (para. 153 discussing how the information is available in real time over the internet or different files could be accessed that were recorded and now on the server, inherently the live stream versus the different files would be different links).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the different videos accessed over the server, as taught by Van Dinther, with the modified system of Ryan, for the purpose of creating a training device that allows users to access previous videos over the internet.
In regards to claim 9, the modified system of Ryan discloses the above mentioned, but fails to disclose, “wherein the web portal further includes a continuous, periodic, or event-triggered assessment of the performance of the operative task based upon the at least one task path or a recording of the virtual surgical training tool being manipulated within the virtual operative environment.”  Miller teaches, “wherein the web portal further includes a continuous assessment of the performance of the operative task based upon the at least one task path (para. 35 and 40 the system contains an online-based environment which allows users to download the different software packages to practice different training procedures on their own devices, para. 80-81 system evaluates how the user is performing a given procedure overtime throughout different states and can provide an alert of improper movement while the person is performing the procedure or after, this inherently mans the assessment is being performed continuously).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the online system able to perform continuous assessments, as taught by Miller, with the modified training device of Ryan, .
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pravong et al. (US 20120082970), in view of Weber et al. (US 20100072800), in further view of Ryan et al. (US 20100167253), in further view of Miller et al. (US 20150079565), in further view of Samosky et al. (US 20130323700), in view of Tepper (US 2014001173), in view of Will (US 20150356891).
In regards to claim 23, Pravong discloses, “A system for surgical training, comprising: a collapsible support structure for receiving the surgical training tool to constrain manipulation of the surgical training tool within a volume (Fig. 1, the embodiment of the surgical training device with the collapsible support structures on the side, 3, para. 36 discussing how the top and base can be folded to store the device), the collapsible support structure including a top surface and a bottom surface connected to one another by [a support structure] ] (Fig. 1 the base, 2 and top cover 1, the collapsible hinges, 3 on the side of the device to help hold up the device, or make it smaller), wherein the [support structures] are configured to actuate the top surface towards the bottom surface when the [support structures] are transitioned from an open position to a closed position (Fig. 1, para. 36 the hinges, 3 which can change the open and closed height of the structure, in paragraph 63 the applicant states that the applicant is open to having different embodiments of adjusting the height of the base, 2, and the top cover, 1,);” but fails to disclose, “a surgical training tool, the surgical training tool including one or more fiducials; and the collapsible support structure including a top surface and a bottom surface connected to one another by cross bars in a scissor-like arrangement, wherein the cross (Fig. 3, the top surface, 1, bottom surface, 2, cross-bars, 15, para. 17 the different structural components used to move the top surface, para. 5 the scissor like stand can raise and lower, making it collapsible).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have substituted the height adjustable hinges of the laparoscopic training system of Pravong, with the height adjustable crossbars, as taught by Weber, for the purpose of creating a laparoscopic training device which uses alternative methods for adjusting the height. Further Pravong and Weber fail to disclose, “a surgical training tool, the surgical training tool including one or more fiducials; at least two off-tool detectors configured to detect the position of the one or more fiducials within the volume; at least one processor in communication with the at least two off-tool detectors; a tool path generated by the at least one processor based on the detected position of the one or more fiducials; a virtual rendering of the surgical training tool in a virtual operative environment, the virtual rendering of the surgical training tool being visually observable via a display device, an operative task being performed within the virtual operative environment utilizing the virtual surgical training tool presented by the display device, the virtual surgical training tool being manipulated based on the tool path; and at least one time, space, and event based task path (Fig. 2 the surgical training device and its setup), the surgical training tool including one or more fiducials (para. 13-14 the tracking system, 6, picks up the instrument movement, 4, the definition of fiducial is some object in the field of vision, in this case the tips of the tools would be the fiducial); at least two off-tool detectors configured to detect the position of the one or more fiducials within the volume (para. 14-15 the two cameras, 6, used to track the movement of the instrument); at least one processor in communication with the at least two off-tool detectors (para. 14-15 the two cameras, 6, used to track the movement of the instrument); a tool path generated by the at least one processor based on the detected position of the one or more fiducials (para. 14-16 the image data is taken and analyzed by the computer and how the image data is of the movement of the tools, Fig. 4 the flow chart of the result analysis); a virtual rendering of the surgical training tool in a virtual operative environment (para. 16 a virtual image of the background and instrument is created), the virtual rendering of the surgical training tool being visually observable via a display device (para. 16-17 the virtual background and tool and how it is displayed on a display), an operative task being performed within the virtual operative environment utilizing the virtual surgical training tool presented by the display device (para. 16-18 the virtual display shows the different movements of the instruments including when different actions are performed on the model and that it is tracked), the virtual surgical training tool being manipulated based on the tool path (para. 18 the tool is moved and different interactions are seen with based on the action being performed); and at least [a] task path generated by the at least one processor based on the tool path, the at least one task path describing a path of the virtual surgical training tool in the virtual operative environment (para. 18 the different tasks are preformed and then recorded, the task path would be the virtual embodiment of the tracked position of the tools), the at least one task path including position coordinates of the virtual surgical training tool relative to position coordinates of one or more structures being operated on by the virtual surgical training tool in the virtual operative environment over time (para. 15 the data and image movement and position of the physical model are all sent to the computer, the system is able to track the three-dimensional positon of the tool, this three-dimensional position would inherently be the coordinates of where the tool is in a space in a given time).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of  (para. 66 a performance model for each of the different surgical trainings that is created based on the zones of accuracy, path of the tool, and the position of the tool over time)” and “the at least one task path further including time-indexed events based on the tool path (para. 45 the different types of graphs that are displayed in figure 2A which also include the position of the tool over time or throughout the stages of the training exercise as shown in drawing label 208, para. 66 the position of the tool over time), wherein the time-indexed events include performed operative tasks and detected errors (para. 48 the system is able to identify when the system is detected to be when the tool is in a zone of accuracy or inaccuracy, wherein being in the zone of inaccuracy would be considered an error, the zone or accuracy would be the correct operative task is being performed, fig. 2A drawing label 208 shows the angles of approach of the tool in a particular stage of the surgery, further para. 45 the line graph shows angle of approach and the line graph helps provide if the stage was done accurately or inaccurately), wherein the time-indexed events include at least a first event and a second event (para. 45 system captures the time to complete different stages of the training module, the system is able to collect information of the different stages over-time, each stage would be considered to be the time-indexed event), wherein a first time interval for the first event requires a first set of spatial boundaries for the at least one task path and a second time interval for the second event requires a second set of spatial boundaries for the at least one task path that is different from the first set of spatial boundaries (para. 46- 48 the system for each stage will contain zones of accuracy and inaccuracy, the zones of accuracy and inaccuracy are shown in figure 2B drawing label 224, these zones can be different for each stage, para. 50-51 discuss the zones of accuracy and how they are set and captured), and wherein a first error threshold is established for the first time interval and a second error threshold is established for the second time interval (para. 46-48 the system sets up a zone of accuracy and inaccuracy, wherein being outside the zone of accuracy, and in the zone of inaccuracy would be an error).”  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have combined the setting up spatial boundaries to determine if the tool is in the correct or incorrect location, as taught by Miller, with the surgical training device, disclosed by Pravong, for the purpose of creating a training device that allows users to practice medical procedures and identifying errors made throughout different stages of the medical procedure. (fig. 14A and 14B shows graphs of the needle trajectory, para. 74 the needle trajectory is tracked specifically the x, y, z position over time, the information can includes graphing all kinds of needle movements).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the trajectory of the instrument being tracked on a 4D graph, as taught by Samosky, with the surgical training system disclosed by Pravong, for the purpose of creating a training system that is able to track the location of an instrument over time in order to identify errors and mistakes made throughout a surgical procedure.  However, none of the references teach identifying errors within the given trajectory.  Tepper however teaches identifying errors in a tool path (para. 109 the system identifies the number of errors, the time the tool was in an error zone, Fig. 9A drawing label 1481 discusses the needle being tracked based on position, it is understood that the system identifies the tool position error over time).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined identifying the amount of time the tool was creating an error, as taught by Tepper, with the laparoscopic training system of Ryan, for the purpose of creating a laparoscopic training system that can provide a user with feedback on where they made errors throughout the surgical procedure and where they deviated.  Furthermore, Ryan, Miller, Samosky, and Tepper, fail to disclose, “in addition to a plot of the position coordinates of the (para. 42-44 discusses the tool path and the virtual device are tracked based on their 3D location, para. 53 discusses the coordinate system and the mapping of the model, Fig. 5 and 6 show the model and the tool in 3D space and their perspective coordinate planes).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined tracking the location of the tool and the simulated body for surgical procedures, as taught by Will, with the modified surgical training system of Ryan, for the purpose of creating a training system which presents a graphical representation of the tool path over time in relation to the bodily device to more easily indicate deviation errors.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 20100167253) in view of Miller et al. (US 20150079565) in view of Samosky (US 20130323700), in view of Tepper (US 20140011173), in view of Will (US 20150356891), as applied to claim 1 above, in further view of Iwakami et al. (US 20140226176).
In regards to claim 25, the modified system of Ryan, fails to disclose, “wherein the markings are distinguishable from the plot of the position coordinates.”  Iwakami teaches of presenting a position plot where the errors are shown through a solid line (para. 73 discussing the error line in the graph, see Fig. 6 and 7 showing the error lines).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have included a line for indication of an error, as taught by Iwakami, with the modified system of Ryan, for the purpose of creating a surgical training system which plots tool position over time 
In regards to claim 26, the modified system of Ryan, fails to disclose, “wherein the markings intersect the plot of the position coordinates.”  Iwakami teaches of presenting a position plot where the errors are shown through a solid line (para. 73 discussing the error line in the graph, see Fig. 6 and 7 showing the error lines).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have included a line for indication of an error, as taught by Iwakami, with the modified system of Ryan, for the purpose of creating a surgical training system which plots tool position over time and provides the user with easy visual indications of where their errors were in order to improve their performance.
In regards to claim 27, the modified system of Ryan, fails to disclose, “wherein the markings comprise vertical lines disposed at respective x, y, and z coordinates relative to time on the at least one task path.”  Iwakami teaches of presenting a position plot where the errors are shown through a solid line (para. 73 discussing the error line in the graph, see Fig. 6 and 7 showing the error lines).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have included a line for indication of an error, as taught by Iwakami, with the modified system of Ryan, for the purpose of creating a surgical training system which plots tool position over time and provides the user with easy visual indications of where their errors were in order to improve their performance.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. The Applicant first argues that the current reference do not disclose the amended . 
Next, the Applicant argues that Miller fails to teach time indexed events that are indicated on a task path.  The Examiner disagrees.  As discussed in the Office Action Miller tracks the tool path and a user within particular zones of accuracy as shown in the paragraphs 60.  Further Miller states that the position of the tool within the zone of accuracy is tracked, 224, which would mean that the position of the tool is tracked over time since the tool exist in a 3D space.  Further, paragraph 45 discusses detecting an angle of approach of a tool within different stages (or times) and presenting it in a bar graph.  These movement of the tool and the different stages are understood to be recording a task path of a tool at the time indexed events.  While the current system may not look exactly like the Applicant’s drawing in figure 6C the time-indexed event of a tool’s task path is tracked.
Further, the Applicant argues that Samosky does not assign time and location to a detected error and does not graphically indicate errors with markings on a task path.  The Examiner disagrees.  Samosky shows in Fig. 14a and b shows the trajectory of a tool over time.  In figure 14A the tool path is shown as being performed by an expert and in 14B it shows the tool path is one performed by a novice.  Both of these graphs appear to be different even though as indicated by paragraph 74 they are performing the same task. Therefore, there must be errors in these graphs.  The whole tool trajectory are depicted on the graph through the marking of the point at the X, Y, Z coordinate. Therefore, it could be read that Samosky assigns a time and location marking to the detected error.  Further, the Applicant also stated that Samosky does not graphically indicate the errors with marking.  The Examiner disagrees.  As stated before and 
Next, the Applicant argues that Tepper never assigns a time and location to a detected error and Tepper does not graphically indicate errors on a task path.  The Examiner disagrees.  First Tepper states in paragraph 109 that a training report is provided which is able to calculate and provide the amount of time the tool was in the incorrect location, which is understood to be a detected error.  Further, Tepper in drawing label 1481 provides the coordinates of the tool location.  While Tepper may not physically display a plot the system of Tepper provides all the necessary tools to plot the task path.  Therefore, the 103 rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715         

/JAMES B HULL/Primary Examiner, Art Unit 3715